Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Fernando Miguel Nunez petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court entered an order and judgment on March 24, 2014, denying relief on Nunez’s § 2255 motion. Accordingly, because the district court has recently decided Nunez’s case, we deny the mandamus petition, amended petition, and corrected petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral *217argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.